DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (US Publication No. 2021/0373615) in view of Dodge (US Publication No. 2006/0244737, as cited in IDS).
Regarding claim 1, Sung discloses an electronic device (electronic device 101) comprising: a chassis (housing 120); an input device (display 110) on a top surface (surface of 110) of the chassis (120) and configured to receive an input operation (Paragraph [0022], “The display 110 may include a touch screen and may receive, for example, a touch, gesture, proximity, or hovering input using an electronic pen or a part of the user's body”); and a pen holder (comprised of external connector 170 and connector 140) that projects from a side surface (side surface 123) of the chassis (120) and is configured to hold a pen device (accessory device 150) along the side surface (123), wherein the pen holder (170/140) has: a pen holding part (external connector 170, including fastening part 171) in a loop and configured to hold the pen device (150) in an inner periphery part (comprised of hole 170a and hole 171a) of the pen holding part (170); a bracket (connector 140, including main body 210, button 220, and movable part 230) having a cutout part (Figures 3 and 6, cutout around protruding structure 223 of button 220) in which a part of the pen holding part (170/171) is disposed (see Figure 6) and which is fixed to the chassis (Figure 8 and Paragraph [0073], 140 connected to 120 through fixing parts 810); and a rod-like member (protruding structure 223) that connects the pen holding part (170/171) to the bracket (140), wherein the rod-like member (123) extends through the inner periphery part (170a/171a) of the pen holding part (Figure 6, 223 extending through hole 171a) disposed in the cutout part (around 223) and is fixed to the bracket (223 fixed to 220 of 140), and extends across the cutout part (around 223) of the bracket (140) in a length-wise direction (see Figure 2-6).
Sung does not discloses wherein the pen holding part is composed of stretchy fabric. However, Dodge discloses a pen holding part (holder 300) is composed of a stretchy fabric (Paragraph [0034], “Holder 300 may comprise a strip of resilient sheet material”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the pen holding part of Sung to including the resilient material of Dodge. Doing so would have allowed the pen holding part to accommodate pens with a wide range of thicknesses and would have provided a retention force to ensure the pen is secured within the pen holder part (see Paragraph [0034] in Dodge).  Dodge also suggests electrical connections within the pen holding part.  Dodge, paragraphs 0043-0047.  
Regarding claim 2, Sung in view of Dodge teaches the electronic device according to claim 1, and further teaches (in Sung) wherein the chassis (120) has: a top cover (front surface 121) forming the top surface (see Figure 1); and a bottom cover (rear surface 122) forming a bottom surface (see Figure 1), and the bracket (140) is fixed to the chassis (120) and is held between the top cover (121) and the bottom cover (122) (Figures 1, 7, 8 and Paragraph [0073], 140 attached to 120 through seating area 125).
Regarding claim 3, Sung in view of Dodge teaches the electronic device according to claim 2, and further teaches wherein a side surface (movable part 230) of the bracket (140) is a part of the side surface (123) of the chassis (120) (Figure 1 and Paragraph [0070], “the plate 231 of the movable part 230 may form a smooth surface with the side surface 123 of the housing 120”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sung (US Publication No. 2021/0373615) in view of Dodge (US Publication No. 2006/0244737, as cited in IDS) and McKenna (US Publication No. 2012/0188182).
Regarding claim 6, Sung in view of Dodge teaches the electronic device according to claim 1, and further teaches (in Dodge) wherein the pen holding part (300) has: a stitched seam (see Paragraph [0036]) at which both ends (lateral ends 310 and 312) of a piece of the stretchy fabric are stitched together (Paragraph [0036], lateral ends 310, 312 can be sewn together to form tubular-like holder 300); but does not explicitly state where a pleat formed in front of the stitched seam, and the stitched seam and the pleat are disposed within the inner periphery part.
However, McKenna teaches an apparatus (tubular body 10) with a stitched seam (Paragraph [0022], tubular body folded to form a stitched hem), in which a pleat formed in front of the stitched seam (Paragraph [0022], “bulk of material in the stitched hem”), and the stitched seam and the pleat are disposed within the inner periphery part (Paragraph [0022], “The material may then be turned inside out so that the stitched hem is on the inner surface of the tubular body”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the pen holding part of Sung as modified by Dodge to include the inner seam taught by McKenna. Doing so would have increased the aesthetic appeal of the holder by hiding the seam/pleat in the inner periphery of the holder. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moon (US Publication No. 2022/0043479) in view of Sung (US Publication No. 2021/0373615).
Regarding claim 8, Moon discloses an information device system comprising: a main device (electronic device 100) to which a first chassis (first housing 102) and a second chassis (second housing 104) are adjacent to and are relatively rotatably connected (through hinge 114) to one another; and a plate-shaped sub-device (input device 200) configured for use with the main device (100), wherein the sub-device (200) has: a chassis (comprised of keyboard portion 202 and touchpad portion 204); an input device (200) on a top surface of the chassis (Paragraph [0019], 202 including keys/buttons and 204 including touchpad 208) and configured to receive an input operation (Paragraph [0019], key/buttons and touchpad receiving input); and a pen holder (device holder 206) that projects from a side surface of the chassis (200) and is configured to hold a pen device (stylus 302) along the side surface (Figure 3A/B and Paragraph [0020], 206 holding an accessory device, the accessory device being a pen/stylus), the pen holder (206) has: a pen holding part (body 210) composed of stretchy fabric in a loop (Figure 2 and Paragraph [0020], “body portion 210 may be made from elastic or stretchable material, such as fabric material”) and configured to hold the pen device (302) in an inner periphery part (channel 212) of the pen holding part (210); when the information device system is in a stacked form in which the first chassis (102) and the second chassis (104) of the main device (100) overlap with each other in their plane directions (Figure 6 and Paragraphs [0017] and [0030], first and second chassis capable of rotating about hinge 116 into a closed position), the sub-device (200) is disposed in a storage position where it is held between the first chassis (102) and the second chassis (104), and in the storage position, the pen holding part (200) projects from side surfaces of the first chassis (102) and the second chassis (104) (see Figures 3A/B, 5A/B, and 6A/B, where electrical contacts 300 on 206 mate with electrical contacts 112 on 104, where contacts 112 are located on the side surface of 104 -- see Figure 3B), and the pen device (302) held by the pen holding part (210) is contained within a stacking height of the first chassis (102) and the second chassis (104) (see Figures 1-6B).
	Moon does not discloses a pen holder having: a bracket having a cutout part in which a part of the pen holding part is disposed and which is fixed to the chassis; and a rod-like member that connects the pen holding part to the bracket, wherein the rod-like member extends through the inner periphery part of the pen holding part disposed in the cutout part and is fixed to the bracket, and extends across the cutout part in a length-wise direction.
However, Sung discloses a pen holder (170/140) having: a pen holding part (external connector 170, including fastening part 171) in a loop and configured to hold the pen device (150) in an inner periphery part (comprised of hole 170a and hole 171a) of the pen holding part (170); a bracket (connector 140, including main body 210, button 220, and movable part 230) having a cutout part (Figures 3 and 6, cutout around protruding structure 223 of button 220) in which a part of the pen holding part (170/171) is disposed (see Figure 6) and which is fixed to the chassis (Figure 8 and Paragraph [0073], 140 connected to 120 through fixing parts 810); and a rod-like member (protruding structure 223) that connects the pen holding part (170/171) to the bracket (140), wherein the rod-like member (123) extends through the inner periphery part (170a/171a) of the pen holding part (Figure 6, 223 extending through hole 171a) disposed in the cutout part (around 223) and is fixed to the bracket (223 fixed to 220 of 140), and extends across the cutout part (around 223) of the bracket (140) in a length-wise direction (see Figure 2-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the connector system of Sung to the pen holding part of Moon. Doing so would have increased the functionality of the pen holder by allowing the user to optionally install and/or remove the pen holder from the input device in a simplified manner (Paragraph [0009] in Sung). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
Claim 4 claims the electronic device according to claim 2, wherein the cutout part has: a top surface opening on a top surface of the bracket; and a side surface opening extending from the top surface opening and is on the side surface of the bracket, the pen holding part is in the cutout part, and the top surface opening is covered by the top cover.
Sung in view of Dodge teaches the electronic device of claim 2, and further teaches (in Sung) wherein the cutout part (Figures 3 and 6, cutout around protruding structure 223 of button 220) has: a top surface opening (Figure 6, between 223 and vertical portion of 220) on a top surface of the bracket (140, within includes 220), where the pen holding part (170, including 171) is in the cutout part (see Figure 6), and the top surface opening (between 223 and vertical portion of 220) is covered by the top cover (see Figure 1 and Figure 6). However, Sung does not teach where the cutout part has a side surface opening extending from the top surface opening and is on the side surface of the bracket.
Claim 5 would be allowable for being dependent on claim 4. 
Claim 7 claims the electronic device according to claim 6, wherein the stitched seam and the pleat are disposed at a bottom portion in the loop formed by the stretchy fabric facing the bottom surface side of the chassis.
Sung in view of Dodge and McKenna teaches the electronic device according to claim 6, wherein the stitched seam and the pleat (seam and excess fabric between 310 and 312 of Dodge sewn in the manner taught by McKenna) are located on the inner periphery of the pen holding part (see 300 in Dodge corresponding to 10 in McKenna). However, none of the cited references teach wherein the stitched seam and the pleat are disposed at a bottom portion in the loop formed by the stretchy fabric facing the bottom surface side of the chassis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manzano (US Patent No. 11023002), Kanas (US Publication No. 2021/0200339), Chuang (US Publication No. 2021/0365065), Kanas (US Publication No. 2022/0083097), Stancil (US Publication No. 2022/0147159), Maeshima (US Publication No. 2017/0097698), Baudino (US Patent No. 5743414), and Griffin (US Publication No. 2017/0063419) disclose pen holding loops on the side of input devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841